MEMORANDUM **
Jesus Manuel Torres-Martinez appeals from the 41-month sentence imposed following his guilty-plea conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952(a) and 960(a)(1), (b)(2)(G), and possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(vii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Torres-Martinez contends that the district court erred at sentencing by: (1) failing to consider and discuss the factors set forth in 18 U.S.C. § 3553(a); (2) placing undue weight on the advisory Guidelines range; and (3) considering the fact that he did not plead guilty pursuant to a plea agreement. Torres-Martinez further contends that his sentence is unreasonable. We conclude that the district court did not commit procedural error and that Torres-Martinez’s sentence is substantively reasonable. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); United States v. Carty, 520 F.3d 984, 994-96 (9th Cir.2008) (en banc); see also United States v. ReinaRodriguez, 468 F.3d 1147, 1158-59 (9th Cir.2006), overruled on other grounds by United States v. Grisel, 488 F.3d 844, 851 n. 5 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.